Exhibit 10.4
 
WASTE2ENERGY, INC.1
SUBSCRIPTION AGREEMENT
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Waste2Energy, Inc., a Delaware corporation
(“Waste2Energy”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
WHEREAS, Waste2Energy is offering for sale (the “Offering”) its units (the
“Units”), at a purchase price of $2.00 per Unit, each Unit consisting of (i)
three (3) shares (the “Shares”) of common stock (the “Common Stock”), and (ii) a
three-year warrant to purchase three (3) additional shares of Common Stock (the
“Warrant Shares”) at an exercise price of $1.25 per share (the “Warrants,” and
together with the Units, the Shares and the Warrant Shares, collectively, the
“Securities”);
 
WHEREAS, the Units will only be sold pursuant to the Confidential Private
Offering Memorandum dated May 7, 2009 (such Memorandum, together with all
amendments, supplements and exhibits thereto, collectively, the “Memorandum”)
and only to “accredited investors” as such term is defined in Rule 501 of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”);
 
WHEREAS, the Offering is being made on a 250,000 Unit minimum ($500,000) (the
“Minimum Amount”) and a 4,000,000 Unit maximum ($8,000,000) (the “Maximum
Amount”), with an over-subscription option (the “Over-Subscription Option”) of
up to an additional 1,000,000 Units ($2,000,000);
 
WHEREAS, Waste2Energy is conducting the Offering on a “reasonable efforts,
all-or-none” basis as to the Minimum Amount and a “reasonable efforts” basis
thereafter as to the Maximum Amount and the Over-Subscription Option;
 
WHEREAS, simultaneously with, and as a condition to the closing of the Minimum
Amount, Pubco will acquire in a merger all of the issued and outstanding capital
stock of Waste2Energy pursuant to which all of the Waste2Energy shareholders
will receive newly issued restricted shares of Common Stock in exchange for
their Waste2Energy shares (the “Reverse Transaction”);
 
WHEREAS, the Units are being offered by Waste2Energy through Charles Vista, LLC
(“Charles Vista” or the “Placement Agent”) on a reasonable efforts basis
pursuant to and on the offering terms set forth in the Memorandum and herein;
 
 
 



--------------------------------------------------------------------------------

 
1 The Offering is for securities of Maven Media Holdings, Inc., a Delaware
corporation (“Pubco”).  Simultaneously with the initial closing of the Minimum
Amount, Pubco will effectuate the Reverse Transaction (as defined herein) with
Waste2Energy, all as described in the Memorandum.
 
 
1

--------------------------------------------------------------------------------


 

 
WHEREAS, the Subscriber desires to purchase and Waste2Energy desires to sell
that number of Units set forth on the signature page hereof on the terms and
conditions hereinafter set forth; and
 
WHEREAS, unless expressly provided elsewhere herein, hereinafter the term
“Company” refers to the combined entity of Waste2Energy and Pubco following the
Reverse Transaction.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.  
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY THE SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth and in the
Memorandum, the Subscriber hereby irrevocably subscribes for and agrees to
purchase from the Company, and the Company agrees to sell to the Subscriber,
such number of Units as is set forth on the signature page hereof, at a price
equal to $2.00 per Unit.  The purchase price is payable by personal or business
check or money order made payable to “Signature Bank, as Escrow Agent for
Waste2Energy, Inc.” contemporaneously with the execution and delivery of this
Agreement by the Subscriber.  Subscribers may also pay the subscription amount
by wire transfer of immediately payable funds to:
 
Signature Bank
950 Third Avenue
New York, NY 10002
ABA#: 026013576
A/C#: 1501248807


1.2 The Subscriber recognizes that the purchase of the Units involves a high
degree of risk including, but not limited to, the following: (a) the Company has
a limited operating history and requires substantial funds in addition to the
proceeds of the Offering; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Common Stock and the Warrants is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; (f)
the Company has not paid any dividends since its inception and does not
anticipate paying any dividends; and (g) the Company may issue additional
securities in the future which have rights and preferences that are senior to
those of the Common Stock.  Without limiting the generality of the
representations set forth in Section 1.5 below, the Subscriber represents that
the Subscriber has carefully reviewed the section of the Memorandum captioned
“Risk Factors.”
 
1.3 The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, and that the Subscriber is able to bear the economic risk of an
investment in the Units. The Subscriber is referred to the section of the
Memorandum entitled “Investor Qualifications” and to the Confidential
Prospective Purchaser Questionnaire for a full explanation of the term
“accredited investor.”
 
 
 
2

--------------------------------------------------------------------------------


 
 
1.4 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Units to evaluate the merits and risks of such an investment on the Subscriber’s
behalf; (b) the Subscriber recognizes the highly speculative nature of this
investment; and (c) the Subscriber is able to bear the economic risk that the
Subscriber hereby assumes.
 
1.5 The Subscriber hereby acknowledges it has received, carefully reviewed and
understands this Agreement, the Memorandum (which includes the “Risk Factors”),
including all exhibits thereto, and any documents which may have been made
available upon request as reflected therein, including the Warrant (collectively
referred to as the “Offering Materials”), and hereby represents that the
Subscriber has been furnished by the Company during the course of the Offering
with all information regarding the Company, the terms and conditions of the
Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.6 (a)           In making the decision to invest in the Units the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Materials.
 
(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Units by the Company (or an authorized agent or representative
thereof) and (ii) no Units were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
 
1.7 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.8 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder.  The Subscriber understands that none of
the Securities have been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Common Stock, Warrant Shares, or Warrants
unless they are registered under the Securities Act and under any applicable
state securities or “blue sky” laws or unless an exemption from such
registration is available.
 
 
 
3

--------------------------------------------------------------------------------


 
1.9 The Subscriber understands that none of the Securities have been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Subscriber’s investment
intention.  In connection therewith, the Subscriber hereby represents that the
Subscriber is purchasing the Units for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Units.
 
1.10 The Subscriber understands that although the Common Stock is listed for
quotation on the OTC Bulletin Board, there is no current trading market for the
Common Stock and no assurances can be given when, if ever, that an active market
will develop for the Common Stock.  The Subscriber understands that even if an
active market develops for the Common Stock, Rule 144 promulgated under the
Securities Act (“Rule 144”) requires for non-affiliates, among other conditions,
a one-year holding period commencing as of the date that the Company files “Form
10 information” with the SEC, prior to the resale of securities acquired in a
non-public offering without having to satisfy the registration requirements
under the Securities Act.  The Subscriber understands and hereby acknowledges
that the Company is under no obligation to register any of the Securities under
the Securities Act or any state securities or “blue sky” laws other than as set
forth in Article V hereof.
 
1.11 The Subscriber agrees that if and to the extent required by an underwriter
of the Common Stock in a public offering, the undersigned will execute a
“lock-up” agreement regarding some or all of the undersigned’s Common Stock
thereby agreeing not to sell such securities for a period of time after
completion of the public offering whether or not such securities are included in
the public offering.
 
1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement.  The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
 
4

--------------------------------------------------------------------------------


 
 
1.13 The Subscriber understands that the Company will review this Agreement and
is hereby given authority by the Subscriber to call Subscriber’s bank or place
of employment or otherwise review the financial standing of the Subscriber; and
it is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Subscriber, to reject or limit any subscription, to accept subscriptions for
fractional shares of Common Stock and to close the Offering to the Subscriber at
any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Common Stock.
 
1.14 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.15 The Subscriber represents that the Subscriber has full right, power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.16 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.
 
1.17 The Subscriber acknowledges that at such time, if ever, as the Common Stock
and the Warrant Shares are “registered” (as such term is defined in Article V
hereof), sales of the Common Stock and Warrant Shares will be subject to state
securities laws.
 
1.18 (a)           The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
Common Stock is included.
 
1.19 The Subscriber understands that the Securities are being offered and sold
in reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned’s suitability to acquire Units.
 
1.20 The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Common Stock, Warrant Shares, or Warrants by the
Subscriber in violation of the Securities Act or any applicable state securities
or “blue sky” laws; or (b) any false representation or warranty or any breach or
failure by the Subscriber to comply with any covenant made by the Subscriber in
this Agreement or any other document furnished by the Subscriber to any of the
foregoing in connection with this transaction.
 
II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full corporate power
and authority to conduct its business.  The Company is not in violation of any
of the provisions of its Articles of Incorporation, by-laws or other
organizational or charter documents including, but not limited to, all documents
setting forth and/or establishing the terms, rights, conditions and/or
limitations of any of the Company’s stock (the “Internal Documents”).  The
Company is duly qualified to conduct business and is in good standing as a
foreign limited liability company in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Subscription Agreement, (ii) material adverse effect on
the results of operations, assets, business or financial condition of the
Company, or (iii) material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under the Offering
Materials (any of (i), (ii) or (iii), a “Material Adverse Effect”).
 
2.2 The Company has all corporate right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby as well as all
Reverse Transaction documents.  All corporate action on the part of the Company,
its directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company as well as all Reverse
Transaction documents; and (ii) authorization, sale, issuance and delivery of
the Common Stock, Warrant Shares and Warrants contemplated hereby and the
performance of the Company’s obligations hereunder has been taken.  This
Agreement as well as all Reverse Transaction documents has been duly executed
and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.  The Common Stock and Warrant Shares, when issued and fully
paid for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable.  The issuance and sale of the Common Stock and
Warrant Shares contemplated hereby will not give rise to any preemptive rights
or rights of first refusal on behalf of any person which have not been waived in
connection with this offering.
 
 
5

--------------------------------------------------------------------------------


 
 
2.3 The execution, delivery and performance of the Offering Materials as well as
all Reverse Transaction documents by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby, do not and will not
(i) conflict with or violate any provision of the Company’s Internal Documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise), or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.
 
2.4 The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind (a
“Person”) in connection with the execution, delivery and performance by the
Company of the Offering Materials and the Reverse Transaction documents, other
than the filing with the SEC of a Form D and filing other applicable documents
for purposes of state securities laws.
 
2.5 The Company possesses all licenses, certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such permits would not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and it believes it can
obtain, without undue burden or expense, any similar authority for the conduct
of its business as planned to be conducted, and the Company has not received any
notice of proceedings relating to the revocation or modification of any Material
Permit.
 
2.6 The Company owns its property and assets free and clear of all mortgages,
liens, loans, pledges, security interests, claims, equitable interests, charges,
and encumbrances, except such encumbrances and liens which arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets.  With respect to the property and assets it leases,
the Company is in compliance in all material respects with such leases and, to
its knowledge, holds a valid leasehold interest free of any liens, claims, or
encumbrances.
 
2.7 The Company owns, or possesses adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct its
respective businesses as now and as disclosed to be conducted.  The Company does
not have any knowledge of any infringement by the Company of trademarks, trade
name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secrets or other similar
rights of others, or of any such development of similar or identical trade
secrets or technical information by others and no claim, action or proceeding
has been made or brought against, or to the Company's knowledge, has been
threatened against, the Company regarding trademarks, trade name rights,
patents, patent rights, inventions, copyrights, licenses, service names, service
marks, service mark registrations, trade secrets or other infringement, except
where such infringement, claim, action or proceeding would not reasonably be
expected to have either individually or in the aggregate a Material Adverse
Effect. The Company is not aware that any of its employees, officers, or
consultants are obligated under any contract (including licenses, covenants, or
commitments of any nature) or other agreement, or subject to any judgment,
decree, or order of any court or administrative agency, that would interfere
with the use of such employee’s, officer’s, or consultant’s commercially
reasonable efforts to promote the interests of the Company or that would
conflict with the Company’s business as conducted.  Neither the execution nor
delivery of the Offering Materials, nor the carrying on of the Company’s
business by the employees of the Company, as is presently conducted, nor the
conduct of the Company’s business, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant, or instrument under which
any of such employees, officers or consultants are now obligated.
 
2.8 The Company has made or filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, except when the failure to do so would not have a Material Adverse
Effect, and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations otherwise due and payable, except those being contested
in good faith and has set aside on its books reserves in accordance with GAAP
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
statute or local tax.  To the Company’s knowledge, none of the Company’s tax
returns is presently being audited by any taxing authority.  To the Company’s
knowledge, (i) none of the tax returns of the Company are being audited by the
Internal Revenue Service and (ii) the Company will not have a material tax
obligation under any federal or state tax return to be filed.
 
 
 
6

--------------------------------------------------------------------------------


 
2.9 There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, currently threatened
against or affecting the Company, or any of its respective properties before or
by any court, arbitrator, governmental or administrative agency and/or
regulatory authority (federal, state, county, local or foreign), (collectively,
an “Action”) which does and/or could (i) adversely affect or challenge the
legality, validity or enforceability of any of the Offering Materials, the
Reverse Transaction documents and/or the Securities, if issued, or the
consummation of the transactions contemplated hereby or thereby or (ii) if there
were an unfavorable decision, have, either individually or in the aggregate, a
Material Adverse Effect.  The foregoing includes, without limitation, actions,
pending or threatened (or any basis therefor known to the Company), involving
the prior employment of any of the Company’s employees, their use in connection
with the Company’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers.  The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment, or decree of any court or
government agency or instrumentality.
 
2.10 The Company is not required to pay any brokerage or finder’s fees or
commissions to any person including, but not limited to, any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the Offering contemplated by this Agreement, other than
the Placement Agent.
 
2.11 Neither the Company, nor any of their affiliates nor any person acting on
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.
 
2.12 Neither the Company, nor any of their affiliates nor any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
cause the Offering to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of any
exchange or automated quotation system on which any of the securities of the
Company are listed or designated. Neither the Company, nor their affiliates nor
any person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of the Securities
under the Securities Act or cause the Offering to be integrated with other
offerings.
 
2.13 If the Offering is conducted in accordance with the Offering Materials,
neither the sale of the Units by the Company hereunder nor its use of the
proceeds thereof will violate any applicable provisions of the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto as a result of
Company actions. Without limiting the foregoing, the Company (a) is not a person
whose property or interests in property are blocked pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) does not engage in any dealings or
transactions, or is not otherwise associated, with any such person. The Company
is in compliance with all applicable provisions of the USA Patriot Act of 2001
(signed into law October 26, 2001).
 
2.14                      Pubco is current on all of its SEC filings and neither
Pubco nor Waste2Energy have any reason to believe the Common Stock will not
continue to be eligible for quotation on the OTC Bulletin Board.
 
 
 
7

--------------------------------------------------------------------------------



 
III.  
TERMS OF SUBSCRIPTION

 
3.1 Pending the sale of the Units, or termination of the Offering, all funds
paid hereunder shall be deposited in a non-interest bearing escrow account with
Signature Bank as escrow agent.
 
3.2 Certificates (the “Certificates”) representing the Common Stock and Warrants
purchased by the Subscriber pursuant to this Agreement will be prepared and
delivered to the Subscriber at each closing of the Offering at which such
purchase takes place. The Subscriber hereby authorizes and directs the Company
to deliver the Certificates directly to any of the Subscriber’s residential or
business addresses indicated on the signature page hereto.
 
3.3 Upon issuance of the Certificates, the Certificates shall be sent directly
to Charles Vista at the address contained in Section 6.1 hereof.  Charles Vista
shall thereafter immediately send the Certificates to its clearing
firm.  Charles Vista shall not hold such Certificates.


IV.  
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1 The Subscriber’s obligation to purchase the Units at the Closing at which
such purchase is to be consummated is subject to the fulfillment on or prior to
such Closing of the following conditions, which conditions may be waived at the
option of each Subscriber to the extent permitted by law:
 
(a) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.
 
(b) No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c) No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Common Stock or the Warrants (except as otherwise provided in this
Agreement).


V.  
REGISTRATION RIGHTS

 
5.1 Definitions.  As used in this Agreement, the following terms shall have the
following meanings.
 
(a) The term “Holder” shall mean any person owning or having the right to
acquire Registrable Securities (as defined below) or any permitted transferee of
a Holder.
 
(b) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.
 
 
 
8

--------------------------------------------------------------------------------


 
 
(c) The term “Registrable Securities” shall mean: (i) the Common Stock, and (ii)
the Warrant Shares, provided, however, that securities shall only be treated as
Registrable Securities if and only for so long as they (A) have not been
disposed of pursuant to a registration statement declared effective by the SEC;
(B) have not been sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act so that all transfer
restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale; (C) are held by a Holder or a permitted transferee of
a Holder pursuant to Section 5.8; and (D) may not be disposed of under Rule 144
under the Securities Act without restriction.


(d)           The term “SEC Guidance” means (i) any publicly-available written
or oral guidance, requirements or notice of the staff of the SEC, and (ii) the
Securities Act.


(e)           The term “Rule 415” means Rule 415 promulgated by the SEC pursuant
to the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Rule.


5.2 Shelf Registration.  The Company will use its commercially best efforts to
file a registration statement (the “Registration Statement”), within the later
of (a) fifty (50) days after the initial closing of the Offering, and (b) ten
(10) days after the Offering is completed or otherwise terminated (the “Filing
Date”), covering the resale of all or such portion of the Registrable Securities
as permitted by SEC Guidance, for an offering to be made on a continuous basis
pursuant to Rule 415.  The Registration Statement shall also include other
equity securities of the Company as the Company and Charles Vista may mutually
agree. The Registration Statement filed pursuant to this Section 5.2 shall be on
Form S-1, except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-1, in which case such registration shall be on
another appropriate form. If the Company does not file a Registration Statement
in accordance with this Section 5.2 by the Filing Date, then, in addition to any
other rights the Subscriber may have hereunder or under applicable law, on the
business day following the Filing Date and on each monthly anniversary of the
business day following the Filing Date (if no registration statement shall have
been filed by the Company in accordance with this Section 5.2 by such date), the
Company shall pay to the Subscriber an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1.5% per month (pro-rata for partial
months) based upon the such Subscriber’s gross purchase price of Units
(calculated on a daily basis) paid under this Agreement until the Registration
Statement is filed.  If the Registration Statement is not declared effective and
cannot be used by selling shareholders to sell shares of Common Stock included
therein by the date 150 days following the Filing Date (or 150 days from the
date the Registration Statement is filed if the Registration Statement is filed
prior to the Filing Date), then the Company shall pay each investor a fee of
1.5% per month (pro-rata for partial months), based upon such Subscriber’s gross
purchase price of Units (calculated daily) until the Registration Statement can
be used again, or is declared effective by the SEC, as the case may be. 
Notwithstanding the foregoing, there shall be no penalties due with respect to
any shares of Common Stock which cannot be registered for resale based upon the
SEC’s application of Rule 415; provided, however, that notwithstanding anything
to the contrary provided herein or elsewhere, the Company shall, no later than
six (6) months following the effective date of the Registration Statement (or
such other time period as then deemed appropriate by the SEC), file a new resale
registration statement to cover the resale of any shares of common stock not
included in the Registration Statement because of the SEC’s application of Rule
415 and the same provisions set forth herein relating to the Registration
Statement shall apply to the provisions of the new resale registration
statement.
 
5.3 Registration Procedures.  Whenever required under this Article V to include
Registrable Securities in a Company registration statement, the Company shall,
as expeditiously as reasonably possible:
 
 
 
9

--------------------------------------------------------------------------------


 
 
(a) Use its commercially best efforts to (i) cause such registration statement
to become effective, and (ii) cause such registration statement to remain
effective until the earliest to occur of (A) such date as the sellers of
Registrable Securities (the “Selling Holders”) have completed the distribution
described in the registration statement and (B) such time that all of such
Registrable Securities are no longer, by reason of Rule 144 under the Securities
Act, required to be registered for the sale thereof by such Holders.  The
Company will also use its commercially best efforts to, during the period that
such registration statement is required to be maintained hereunder, file such
post-effective amendments and supplements thereto as may be required by the
Securities Act and the rules and regulations thereunder or otherwise to ensure
that the registration statement does not contain any untrue statement of
material fact or omit to state a fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading; provided, however, that if applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment permits, in lieu of filing a post-effective amendment that (i)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(ii) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the Company may
incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) in the registration statement.
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
 
(c) Furnish to the Selling Holders and Charles Vista such numbers of copies of a
prospectus, including a preliminary prospectus as amended or supplemented from
time to time, in conformity with the requirements of the Securities Act, and
such other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.
 
(d) Use commercially best efforts to register and qualify the securities covered
by such registration statement under such other federal or state securities laws
of such jurisdictions as shall be reasonably requested by the Selling Holders;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act.
 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.  Each Selling Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
 
 
 
10

--------------------------------------------------------------------------------


 
 
(f) Notify each Holder of Registrable Securities covered by such registration
statement and Charles Vista, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, (i) when the registration
statement or any post-effective amendment and supplement thereto has become
effective; (ii) of the issuance by the SEC of any stop order or the initiation
of proceedings for that purpose (in which event the Company shall make every
effort to obtain the withdrawal of any order suspending effectiveness of the
registration statement at the earliest possible time or prevent the entry
thereof); (iii) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and (iv)
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing.
 
(g) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted.
 
(h) Provide a transfer agent for all Registrable Securities registered pursuant
hereunder and CUSIP number for all such Registrable Securities, in each case not
later than the effective date of such registration.
 
(i) Cooperate with the Selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, which certificates will not bear any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of the Registrable
Securities to the underwriters.
 
(j) Comply with all applicable rules and regulations of the SEC.
 
(k) If the offering is underwritten and at the request of any Selling Holder,
use its best reasonable efforts to furnish on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) opinions dated such date of counsel representing the Company
for the purposes of such registration, addressed to the underwriters and the
transfer agent for the Registrable Securities so delivered, respectively, to the
effect that such registration statement has become effective under the
Securities Act and such Registrable Securities are freely tradable, and covering
such other matters as are customarily covered in opinions of issuer’s counsel
delivered to underwriters and transfer agents in underwritten public offerings
and (ii) a letter dated such date from the independent public accountants who
have certified the financial statements of the Company included in the
registration statement or the prospectus, covering such matters as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings.
 
5.4 Furnish Information.  It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Article V with respect to the
Registrable Securities of any Selling Holder that such Holder shall furnish to
the Company such information regarding the Holder, the Registrable Securities
held by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.
 
 
11

--------------------------------------------------------------------------------


 
 
5.5 Registration Expenses.  The Company shall bear and pay all registration
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to registration pursuant to Section 5.2
hereof for each Holder, but excluding (i) legal expenses of the Holders and (ii)
underwriting discounts and commissions relating to Registrable Securities.
 
5.6 Delay of Registration.  No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Article V.
 
5.7 Indemnification.  In the event that any Registrable Securities are included
in a registration statement under this Article V:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”):  (i) any untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading, or (iii)
any violation by the Company of the Securities Act, the Exchange Act, or any
rule or regulation promulgated under the Securities Act or the Exchange Act, and
the Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 5.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.
 
(b) To the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, or the Exchange
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 5.7(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this Section 5.7(b) exceed the
lesser of the cash value of the (i) net proceeds from the Offering received by
such Holder or (ii) such Holder’s investment pursuant to this Agreement as set
forth on the signature page attached hereto.
 
 
12

--------------------------------------------------------------------------------


 
 
(c) Promptly after receipt by an indemnified party under this Section 5.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 5.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.7.
 
(d) If the indemnification provided for in this Section 5.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
 
 
13

--------------------------------------------------------------------------------


 
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.
 
(f) The obligations of the Company and Holders under this Section 5.7 shall
survive the completion of the Offering.
 
5.8 Permitted Transferees.  The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Article
V may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities, to (a) any partner or retired partner of a
Holder that is a partnership, or (b) any family member or trust for the benefit
of any individual Holder, provided that (i) such Holder gives prior written
notice to the Company; (ii) such transferee agrees to comply with the terms and
provisions of this Agreement;  (iii) such transfer is otherwise in compliance
with this Agreement; and (iv) such transfer is otherwise effected in accordance
with applicable securities laws.  Except as specifically permitted by this
Section 5.8, the rights of a Holder with respect to Registrable Securities as
set out herein shall not be transferable to any other person, and any attempted
transfer shall cause all rights of such Holder therein to be forfeited.
 
VI.  
MISCELLANEOUS

 
6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:
 
If to the Company:
Waste2Energy, Inc.
1185 Avenue of the Americas, 20th Floor
New York, NY 10036
Attn:  Christopher d’Arnaud-Taylor, CEO


With a copy to:
 
 
 
14

--------------------------------------------------------------------------------


 

 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Thomas A. Rose, Esq.


If to the Placement Agent:
.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.
 
6.3 Subject to the provisions of Section 5.8, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and assigns.  This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
6.4 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Units as herein provided, subject, however, to the right hereby
reserved by the Company to enter into the same agreements with other subscribers
and to add and/or delete other persons as subscribers.
 
6.5 This Subscription Agreement and all issues arising out of the Offering will
be governed by and construed solely and exclusively under and pursuant to the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.  Each of the parties
hereto expressly and irrevocably (1) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement will be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (2) waives
any objection which Company may have now or hereafter to the venue of any such
suit, action or proceeding, and (3)  consents to the jurisdiction of either the
New York State Supreme Court, County of New York, or the United States District
Court for the Southern District of New York in any such suit, action or
proceeding.  Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY.  THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE
OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.
 
 
 
15

--------------------------------------------------------------------------------


 
 
6.6 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
6.9 All of the representations and warranties contained in this Subscription
Agreement shall survive execution and delivery of this Subscription Agreement
and the undersigned’s investment in the Company.
 
6.10 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.11 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.


6.12 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.
 
 
(Signature Pages to Follow)
 
 
16

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of _____________________, 2009.
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------



 


SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[COMPANY OR TRUST]


The undersigned hereby represents, warrants and covenants that the undersigned
is duly authorized by the prospective investor to take all requisite action on
the part of the prospective investor listed below to enter into this Agreement
and, further, that the prospective investor has all requisite authority to enter
into such Agreement.
 
The undersigned represents and warrants that each of the above representations,
agreements or understandings set forth herein applies to the prospective
investor and that the undersigned has authority under the charter, by-laws,
corporate resolutions or trust agreement of such prospective investor to execute
this Agreement.
 


 
Name of Company (Please type or print)

 
By:
 

 
 
Name:
 

 
 
Title:
 

 


 
Number of
Units                                                                        Amount
of (check one)
___ check enclosed or __ wire transfer:
Subscribed for:
   ___________________                                $   ____________________________                                        


 
 
18

--------------------------------------------------------------------------------


 
 
SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[PARTNERSHIP]


If the prospective investor is a PARTNERSHIP, complete the following and enclose
a true copy of the Partnership Agreement of the prospective investor:
 
The undersigned hereby represents, warrants and covenants that the undersigned
is a general partner of the prospective investor named below, is duly authorized
by the prospective investor to enter into this Agreement, and that the
prospective investor has all requisite authority to enter into this Agreement
and set forth below are the names of all Partners of the prospective investor.
 
The undersigned represents and warrants that each of the above representations,
agreements or undertakings set forth herein applies to the prospective investor
and that the undersigned is authorized by such prospective investor to execute
this Agreement.
 


Name of Partnership (Please type or print)

 
By:
 

 
 
Name:
 

 
 
Title:
 

 


 

Names of Partners:    Signature:       _______________________________________  
_______________________________________      
_______________________________________  
_______________________________________      
_______________________________________  
_______________________________________      
_______________________________________  
_______________________________________      
_______________________________________  
_______________________________________

 
 
(Add additional sheets if necessary)
 


Number of
Units                                                                       
Amount of (check one)
___ check enclosed or __ wire transfer:
Subscribed for: ___________________                                   $   
 
 
 
19

--------------------------------------------------------------------------------


 
 
 
 
                                        
SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[INDIVIDUAL]


If the prospective investor is an individual, please execute this Agreement
below.
 


Name of individual (Please type or print)

 
By:_______________________________________
 

 
 
Name:_______________________________________
 

 
 
 
And (if applicable)

 
 
By: _______________________________________
 

 
 
Name: _______________________________________
 

 


HOW UNITS WILL BE HELD:
Individually                      ______
JTWROS                        ______
TBTE                             ______






Number of
Units                                                                       Amount
of (check one)
___ check enclosed or __ wire transfer:
Subscribed for:
_____________________                               $                                           








*If investment is taken in joint names, both must sign.
 
 
 
20

--------------------------------------------------------------------------------


 

 
[ACCEPTANCE PAGE FOR SUBSCRIPTION AGREEMENT]


Agreed to and accepted as of ____________________, 2009.
 

 
WASTE2ENERGY, INC.2
         
 
By:
/s/        Name        Title           

 
 
 

 


 





--------------------------------------------------------------------------------

 
2 The Offering is for the securities of Pubco. Simultaneously with the initial
closing of the Minimum Amount, Pubco will effectuate the Reverse Transaction
with Waste2Energy, all as described in the Memorandum.
 
 
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2009




_______________________________________
(Signature)

 
 
 
 
 
22